              Case: 1:19-mc-00206 Document #: 1 Filed: 03/25/19 Page 1 of 30 PageID #:31


 AO 106 (REV 4/10) Affidavit for Search Warrant                                   AUSA Christine M. O'NeiIl. (3    353-4305


                                UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISIONi/MR
                                                                                                               LE
                                                                                                               2 5 2019
In the Matter of the Search of:                                     c   as   e   *"*o *1
The three cellular telephones, further described in
Attachment A                                                                                #1iffi'#BFJBl3sf'
                APPLICATION AND AF'FIDAVIT FOR A SEARCH WARRANT

        I, Jacob H. Bledsoe, a Special Agent of the Drug Enforcement Administration, request a search warrant and
state under penalty of perjury that I have reason to believe that on the following property or premrses:
                                                     See   Attachment A
located in the Northern District of Illinois, there is now concealed:
                                                                                                           ^00cffTEE
                                                                                                           UAR26
                                                                                                                  20D
                                                     See   Attachment B
        The basis for the search under Fed. R. Crim. P. 41(c) is evidence and instrumentalitres.
        The search is related to a violation of:
 Code Section                                                    Offense Description
 Title 21, United States Code, Sections 841 and 846              narcotics


        The application is based on these facts:
                                                   See   Attached Affidavit,
        Continued on the attached sheet.




                                                              JACOB H. BLEDSOE, Special Agent, Drug Enforcement
                                                              Administration
                                                                             Printed name and title

Sworn to before me and signed in my presence.


 Date: March 25.20L9


 City and State: Chicaeo.Illinois
                                                                                          ted name and title
    Case: 1:19-mc-00206 Document #: 1 Filed: 03/25/19 Page 2 of 30 PageID #:32




UNITED STATES DISTRICT COURT                       )
                                                   )
NORTHERN DISTRICT OF ILLINOIS                      )


                                         AFFIDAVIT
       I, Jacob H. Bledsoe, being duly sworn, state as follows:

       1.      I am a Special Agent with the Drug Enforcement Administration. I have

been so employed since approximately 2006.        I am currently   a supervisor assigned to

an enforcement team with the Chicago High Intensity Drug Trafficking Area
("HIDTA") program.

      2.       As part of my duties as a DEA Special Agent,         I   investigate criminal

violations relating to narcotics trafficking offenses, including criminal violations of

the Federal Controlled Substance laws, including, but not limited to Title 18, United

States Code, Sections 1956, and 1957, and Title 21, United States Code, Sections 841,

843, 846, 848,952 and 963.     I have been involved with various electronic surveillance

methods, the debriefing of defendants, informants, and witnesses, as well as others

who have knowledge of the distribution, transportation, storage and importation of

controlled substances.

      3.       I have received training in the area of narcotics investigations,     money

laundering, financial investigations and various methods which drug dealers use in

an effort to conceal and launder the proceeds of their illicit drug trafficking
enterprises.   I   have participated   in numerous investigations involving violations of
narcotics laws.
    Case: 1:19-mc-00206 Document #: 1 Filed: 03/25/19 Page 3 of 30 PageID #:33




      4.      I   have participated   in investigations that have led to the issuance of
search warrants involving violations of narcotic laws. These warrants involved the

search of locations including: residences of targets,      their associates and relatives,

"stash houses" (houses used as drug/money storage locations), storage facilities, bank

safe deposit boxes, cellular/camera phones, and computers. Evidence, searched for,

and recovered in these locations has included controlled substances, records
pertaining to the expenditures and profits realized there from, monetary instruments

and various assets that were purchased with the proceeds of the drug trafficking.          I
have participated in the execution of multiple federal search warrants.

      5.      This affrdavit is made in support of an application for a warrant to

search, a white and rose gold iPhone Model 41586, bearing FCC ID BCG-E2816A

("Subject Phone 34"), a black Motorola flip phone Model V860, bearing MSN

J686QN3236 ("Subject Phone 35") and         a   black and silver Alcatel cellular telephone,

bearing serial number HQJES4AP4MWGOM4 ("Subject Phone 36") (collectively,

the "Subject Phones") for evidence and instrumentalities described further in

Attachment B, concerning narcotics offenses, in violation of Title 21, United States

Code, Sections 841 and 846.

      6.      The statements in this affidavit are based on my personal knowledge,

and on information I have received from other law enforcement personnel and from

persons   with knowledge regarding relevant facts.        Because   this affidavit is being
submitted for the limited purpose of securing a search warrant, I have not included
     Case: 1:19-mc-00206 Document #: 1 Filed: 03/25/19 Page 4 of 30 PageID #:34




each and every fact known to me concerning this investigation. I have set forth facts

that I believe are sufficient to establish probable cause to believe that evidence and

instrumentalities of violations of Title 21, United States Code, Sections 841 and 846,

are located within the Subject Phones.

I.     FACTS SUPPORTING PROBABLE CAUSE TO SEARCH THE
       SI.]BJECT PHONES

       1.     On or about March 5, 2019, a criminal complaint and arrest warrant

were issued   in   19 CR 201 alleging that MICIIAEL ROBINSON (a/k/a "Tootie"),

THOMAS CLEVELAND (aMa "Dookie"), FREDERICK GILES (a/k/a "Littles" and

"James"), WILLIE BLAIR, LAWRENCE CLARK, CARDELL COLEMAN, JOLISA

GAINES, D'ANGELO GILES (aMa "Big D"), TYRELL KELLY (aMa "Rell"), KEITH

MANNING, AMELIA SMITH (alWa "Millie"), DEVONTE SMITH (aMa "Harry"),

KA.IUAN SMITH, and DESMOND WHITE (collectively "defendants") have violated

Title 21, United States Code, Section 846. More specifically, as described in      1[1[   3-17

below, which were pulled from the complaint    in   19 CR 201, Magistrate Judge Sunil

Harjani found probable cause to believe that ROBINSON was the leader of a heroin

hotline conspiracy in which ROBINSON used a dispatch phone to direct other

members to deliver heroin to various customers. As explained in   1[ 19   below, a location

order for SEAN Phone 2, which was used extensively in furtherance of the narcotics

conspiracy detailed in 19 CR 201, led law enforcement to ROBINSON's location.

      2.      As explained below, on March 7 , 2019, during the arrest of a subject in

this investigation, law enforcement recovered three cellular telephones       - namely, a
                                          3
     Case: 1:19-mc-00206 Document #: 1 Filed: 03/25/19 Page 5 of 30 PageID #:35




white and rose gold iPhone Model A1586, bearing FCC ID BCG-E2816A ("Subject

Phone 34"), a black Motorola flip phone Model V860, bearing MSN J686QN3236
("Subject Phone 35") and a black and silver Alcatel cellular telephone, bearing

serial number HQJES4AP4MWGOM4 ("Subject Phone                        36") ("the Subject
Phones")

       A.     Complaint Allegations
              1.     Summary of the Conspiracy
       3.     Since June 20L7, the DEA and the Chicago Police Department (CPD)

have been investigating a drug trafficking organization operating in Chicago referred

to as the SEAN DTO. Most of the SEAN DTO's members are also members of a

Chicago-based faction of the Undertaker Vice Lords (IIVLs) street gang.l The SEAN

DTO's narcotics distributions work by way of a narcotics-ordering telephone hotline.

Narcotics customers call a designated telephone number that is operated by various

members of the SEAN DTO to arrange for purchases of heroin, most of which is

fentanylJaced. The SEAN DTO then dispatches its many distributors to various

locations on the west side of Chicago          to   conduct transactions    with   narcotics

customers. The hotline operators/dispatchers often refer to themselves as "Sean,"

among other names.


1Law enforcement believes that the following individuals are members of the IfVLs based on
self-identification in the course of prior arrests, gang-related tattoos, and/or gang-related
social media posts: MICHAEL ROBINSON, THOMAS CLEVEI"AND, FREDERICK GILES,
D'ANGELO GILES, TYRELL KELLY, KEITH MANNING, DEVONTE SMITH, KAJUAN
SMITH, and DESMOND WHITE.
       Case: 1:19-mc-00206 Document #: 1 Filed: 03/25/19 Page 6 of 30 PageID #:36




         4.     The investigation revealed that, from approximately June 20t7 until

August 20L8, the SEAN DTO used telephone number (312) 590-7584 ("SEAN Phone

1") as one of its narcotics hotlines. After that, the SEAN DTO used telephone number

(312) 485-9160 ("SEAN Phone         2," collectively the "SEAN Phones") as one of its
hotlines.

         5.     Law enforcement obtained telephone toll records for SEAN Phone          l   from

July 20L7 through July 2018,2 and for SEAN Phone         2   from June 2018 through August

20t8, and observed a colossal number of communications over each phone, the vast

majority of which were incoming communications. Further, almost all of the calls

over the SEAN Phones lasted less than one minute. Specifically, SEAN Phone                    1,

during the course of that year-long period, had approximately                           62,379

communications, 89Vo of which were incoming communications. Approximately                   99Vo


of the calls lasted less than one   minute. SEAN Phone 2, during the 3-month period

described, had approximately 42,872 communications, 79Vo of which were incoming

communications. Approximately        97Vo   of the calls lasted less than one minute.

         6.     Based on my training and experience and the training and experience of

other law enforcement officers with whom I have spoken, I know that this pattern of

call activity over a telephone, namely, a very high volume of calls, the vast majority




2   This data does not include any communications during the month of January 2018 and the
first half of February 2018.
      Case: 1:19-mc-00206 Document #: 1 Filed: 03/25/19 Page 7 of 30 PageID #:37




of which are incoming and last for less than one minute, is consistent with the

operation of a hotline for narcotics orders and sales.

        7   .    From June 2017 to July 2018, undercover law enforcement officers ("UC-

!,"   "UC-2," and "IJC-3," collectively, the "IJCs") conducted approximately                50

controlled purchases by calling the SEAN Phones and meeting with the narcotics

distributors.s

        8.       Initially, THOMAS CLEVELAND and FREDERICK GILES were the

operators of SEAN Phone          1 and were responsible for dispatching the             DTO's

distributors. Beginning in August 20t7, MICIIAEL ROBINSON took over that role.

Occasionally, other people operated the         line.   The following individuals, among

others, distributed narcotics on behalf of the SEAN DTO to the UCs: MICHAEL

ROBINSON, FREDERICK GILES,                   WLLIE BLAIR,           LAWRENCE CLARK,

CARDELL COLEMAN, JOLISA GAINES, D'ANGELO GILES, TYRELL KELLY,

KEITH MANNING, DEVONTE SMITH, KAJUAN SMITH,                        ANd   DESMOND WHITE.

        9.       In total, over the SEAN Phones alone, defendants distributed             and

coordinated the distribution of over 582 grams of heroin, 464 grams of which also

contained fentanyl, to the UCs.




3All meetings described in this Affidavit between the UCs and defendants occurring on or
after July L0,2017 were video and audio recorded, and unless otherwise indicated, all calls
described in this Affrdavit occurring on or after July L0,2OL7 were recorded. Meetings that
occurred prior to this date were video recorded only, and calls occurring before this date were
not recorded. All times for these calls and meetings are approximate.
    Case: 1:19-mc-00206 Document #: 1 Filed: 03/25/19 Page 8 of 30 PageID #:38




      10.    Based on information obtained by the UCs, my review of consensually

recorded communications, and       the narcotics purchased and seized in this
investigation, I know that the narcotics distributed by the SEAN DTO are usually

ordered and delivered by the pack or bundle, referred to as a "whole one" or by the

cost in dollars ($fOO per bundle). Each bundle contains between 11 and L4   individual

color-tinted Ziploc bags of white powder, each of which contains approximately 0.2

grams of narcotics, held together by a rubber band. Below are photographs of some

of these bundles:




      11.    From approximately July 26,20L8, to August 24,2018,1aw enforcement

officers conducted court-authorized interceptions over SEAN Phone 2 pursuant to an

order entered by the Chief Judge of the Northern District of Illinois on or about July

25,2018.

             2.     ROBINSOIYs Use of Telephones           in Furtherance of the
                    Narcotics Conspiracy
      12.    From August 20L7 to July 20t8, on multiple occasions, ROBINSON

dispatched D'ANGELO GILES, KEITH MANNING, TYRELL KELLY, KA.IUAN
     Case: 1:19-mc-00206 Document #: 1 Filed: 03/25/19 Page 9 of 30 PageID #:39




SMITH, LAWRENCE CLARK, WILLIE BLAIR, DEVONTE SMITH, and other DTO

members to distribute narcotics to customers (UCs) who ordered narcotics over SEAN

Phone 1.a Fourteen such purchases are detailed in the Complaint at L9 CR 201.




4 ROBINSON dispatched the following individuals to distribute narcotics to the UCs on
behalf of the SEAN DTO on the following dates: D. GILES on or about August L7, 20L7,
August 29,20L7, and again August 29,20L7; MANNING on or about August 29,20L7,
September L2,20L7, October 2,2017, October 9,2077, again on October 9,20t7, October 24,
20L7, November 3, 2017, November 20, 2017, December 4, 2017, December 19, 2017, January
30, 2018, January 3L, 20L8, and March 22, 20L8; KELLY on or about Septemb er 21, 2017; K.
SMITH on or about September 2L,20L7 and December 4,20L7; CLARK on or about October
L7, 20L7, October 24, 20L7, December L9,2017, and July 27, 2018; BLAIR on or about
January 23,20L8, again January 23,20L8, February 6, 2078, February 12,20L8, again
February L2, 20L8, March 19, 2018, March 25, 2018, and March 28, 2018; D. SMITH on
February 4,20L8; F. GILES on July 27,2018; and an unidentified male on or about June 13,
2018. For the purpose of establishing probable cause, the government has summarized only
a subset ofthese narcotics distributions.
Law enforcement identifred ROBINSON as the dispatcher in these calls based in part on the
following.
On or about May 24, 2018, law enforcement began intercepting communications over
telephone number (773) 886-0321 ('Robinson Phone") pursuant to a court order. Law
 enforcement identified ROBINSON as the user of Robinson Phone in the followingway: Law
 enforcement obtained location information for the Robinson Phone pursuant to a court order.
 On or about May 17, 2018, based on this location information, law enforcement established
 surveillance in the area of a residence located on the 3700 block of 176th Place, Country Club
 Hills, Illinois. At approximately 10:51 p.m., law enforcement observed ROBINSON exit the
 residence and walk toward a vehicle in the driveway. Law enforcement identifred this
 individual as ROBINSON in part by comparing his appearance with a photograph of Michael
 Robinson obtained from a law enforcement database. At that same time, law enforcement
 placed a call to Robinson Phone and observed ROBINSON retrieve the telephone from his
 pants pocket and answer the telephone. During the ruse conversation, law enforcement
identified ROBINSON's voice as the voice of the user of Robinson Phone, based on previous,
judicially-authorized intercepted wire communications over telephone number (773) 759-
 8337.
Law enforcement then compared the voice of ROBINSON over the Robinson Phone to the
voice of the dispatcher in the above-referenced transactions to determine that they were the
same voice.
     Case: 1:19-mc-00206 Document #: 1 Filed: 03/25/19 Page 10 of 30 PageID #:40




        13. In addition, from approximately July 26,2018      to August 24, 2018 (the

"interception period"),   law   enforcement officers conducted court-authorized

interceptions over SEAN Phone 2 pursuant to an order entered by the Chief Judge of

the Northern District of Illinois on or about July 25, 2018. During this time,

ROBINSON was the user of SEAN Phone        2.5

        L4.   Over the course of the interception period, law enforcement intercepted

approximately 3,387 pertinent calls from approximately 176 telephone numbers of

narcotics customers. In these calls, customers ordered approximately $tOg,2+6 worth

of narcotics. The customers either ordered by price or by number of bundles.

       15.    Based on information obtained by the UCs, my review of consensually

recorded communications, and        the narcotics purchased and seized in          this

investigation, I know that the narcotics distributed by the SEAI'{ DTO are usually

ordered and delivered by the pack or bundle, referred to as a "whole one" or by the

cost in dollars ($fOO per bundle). Each bundle contains between   lL and 14 individual

color-tintedZiploe bags of white powder, each of which contains approximately 0.2

gramq of narcotics, held together by a rubber band. This DTO sells heroin, most of

which also contains fentanyl.




5 Law enforcement identified ROBINSON as the user of SEAN Phone 2 in part by comparing
the voice of the user of SEAN Phone 2 to the voice of ROBINSON observed over SEAN Phone
1.
   Case: 1:19-mc-00206 Document #: 1 Filed: 03/25/19 Page 11 of 30 PageID #:41




       16.   Therefore,   I believe that the $109,246 worth of heroin ordered from
ROBINSON over SEAN Phone 2 during the 30-day interception period represents at

least 1,092 bundles of heroin, most of which also contained fentanyl. I further believe

that each bundle of heroin contains at least 2.2 grams of heroin, for a total of at least

2.40\<rlograms of heroin ordered during the 30-day interception period.

      L7.    Law enforcement seized some of the narcotics ordered from ROBINSON

over SEAN Phone 2 during the interception period.

      B.     Law Enforcement Obtained a Court Order on March                 51   2019, to
             Locate ROBINSON
      L8.    On or about March 5,20L9, Chief Judge Ruben Castillo issued an order

instructing Verizon and any other communications service provider, as defined in

Section 2510(15) of   Title 18, United States Code, to assist agents of the Drug
Enforcement Administration and the Chicago Police Department by providing all

information, facilities and technical assistance to ascertain the physical location of

Sean Phone 2 (the "Requested Location Information") for a period of 30 days. A copy

of the Application and Order is available upon request. The Order was based on the

following probable cause to believe ROBINSON continued to use SEAI.I Phone 2:

             a.     On or about March 5,2OLg, at approximately 8:00 a.m., UC-1

called Sean Phone 2 and spoke with Michael ROBINSON. During the conversation,

UC-1 stated, "Hey what's up bro, you guys good [do you have narcotics available for

salel?" ROBINSON replied, 'Yeah how much [money for narcotics purchase] you

got?" UC-1 replied, "IJm, I got a whole one [$100]. I'm not going to be able to come in
                                           10
   Case: 1:19-mc-00206 Document #: 1 Filed: 03/25/19 Page 12 of 30 PageID #:42




until probably later like six o'clock, you guys still going to be around [still distributing

narcoticsl?" ROBINSON replied, 'Yeah." UC-l replied, 'Yeah,            I got enough for a
whole one, I'm tryrng to talk to my boy lnarcotics associate] and get like maybe a

couple more hundred [put money together for a larger narcotics purchase], uh,         I   say

I at least got a hundred." ROBINSON replied, "Mmm." UC-1 replied, "Alright                you

just want me to give you a call when I'm coming in? I'll be coming in from Joliet. That

cool?" The phone call was then disconnected.

             b.       Immediately after, at approximately 8:01 a.m., UC-1 received a

call from ROBINSON, who was using Sean Phone 2. During the conversation, UC-1

stated, "H"y, you guys gonna be cool [have narcotics to distribute] around like six

o'clock then?" ROBINSON replied, 'Yeah this Patrick?" UC-1 replied, "Yeah it's

Patrick." ROBINSON replied, "How much [money] you got?" UC-1 replied, "IJh, well

I was saying I got like a hundred now, but I'm going to talk to my boy see if I can get

a couple [hundred] more." ROBINSON replied, "Alright."

             c.       Based on my training and experience and on the training and

experience of other law enforcement officers with whom I have spoken, I believe that,

in the above conversations, ROBINSON used SEAN PHONE 2to arrange to sell UC-

L at least $100   worth of narcotics on behalf of the SEAN DTO around 6:00 p.m. on or

about March 5,2019.




                                            11
    Case: 1:19-mc-00206 Document #: 1 Filed: 03/25/19 Page 13 of 30 PageID #:43




       C.       ROBINSON's Arrest on March 7r 2Ol9

          19.   On or about March 7,2019, at approximately 7:15 a.m., based on the

information provided by Verizon as described          in   1[ 25,   law enforcement located

ROBINSON laying down inside a Jeep Grand Cherokee SRT 8, bearing Illinois

registration'BC460806, parked in front of approximately 5031 W. Congress Parkway,

in Chicago, Illinois. ROBINSON was alone inside the Jeep Cherokee.

       20.      Law enforcement seized a white and rose gold iPhone Model A1586,

bearing FCC ID BCG-E2816A ("Subject Phone 34"), from ROBINSON's front pants

pocket.

       21. Law enforcement then conducted an inventory                  search of the Jeep

Cherokee pursuant to Chicago Police Department (CPD) seizure policy. During the

inventory search of the Jeep Cherokee, law enforcement located the following

telephones:

                a.   a black     Motorola   flip   phone Model V860, bearing MSN

J6S6QN3 2366("Subject Phone 35"1,2located in the driver's side door handle pocket.



6According to the National Law Enforcement Telecommunications System (NLETS), Ilinois
registration 8C46080, is registered to a Gray and Black 2Ol2 Jeep Utility, and registered to
a Jorden Shanice Jatiera, 475LW. Adams Street, Apartment 1, Chicago, Illinois 60644, VIN:
1C4R.IFDJXCC152O9O
7Law enforcement subsequently reviewed the contents of Subjeet Phone 35 and determined
that the telephone number associated with Subject Phone 35 is (3L2) 485-9160. For the
purposed of establishing probable cause to obtain a search warrant to search Subject Phone
35, the government does not rely on this preliminary search, and requests that the Court also
not rely on that information in making its determination of whether probable cause exists to
search the Subject Phone.
                                             L2
    Case: 1:19-mc-00206 Document #: 1 Filed: 03/25/19 Page 14 of 30 PageID #:44




              b.     a black and silver Alcatel cellular        telephone, bearing serial

number HQJES4AP4MWGOM4 (Subject Phone 368), located in the center console

area underneath the radio.

       D. Additional Information
       22. Since March 7, 2019, the above-described          Subject Phones have been

in the government's custody.

       23.    At the time of arrest, the cellular telephone numbers associated with the

Subject Phones were not known. As such, the cellular phone numbers and identities

of the cellular telephone companies obtained from a search of the Subject Phones

would enable the government to obtain information from the cellular telephone

companies revealing calls made to and from the Subject Phones during the course

of the commission of the conspiracy to distribute narcotics offenses.

       24.    Based on my experience and training, those engaged               in narcotics
traffrcking are ofben in the possession of cellular telephones because of the need to

contact suppliers and customers and to arrange for and facilitate the pickup and

delivery of narcotics and./or money. Indeed, here, ROBINSON had used a cellular

telephone to arrange a narcotics sale to UC-1 days before his arrest.



8Law enforcement subsequently reviewed the contents of Subject Phone 36 and determined
that the telephone number associated with Subject Phone 36 is (3L2) 774-3322. For the
purposed of establishing probable cause to obtain a search warrant to search Subject Phone
36, the government does not rely on this preliminary search, and requests that the Court also
not rely on that information in making its determination of whether probable cause exists to
search Subject Phone 36.
                                             13
    Case: 1:19-mc-00206 Document #: 1 Filed: 03/25/19 Page 15 of 30 PageID #:45




         25.    Moreover, based on my experience and training, narcotics.traffickers

will   use multiple phones so as to evade detection by law enforcement or otherwise

conce   al and./or compartm entalize their activities.

         26.   At the time of arrest, data stored on the Subject Phones, including text

and voice mail messages sent and received by the defendants during the course of the

commission of the narcotics offenses, were not known.

         27.   Based upon my training and experience,     I   know that cellular phones

may contain relevant evidence of the narcotics offenses, including text messages

made or received from the Subject Phones that are located         in the memory of the
Subject Phones, which messages may provide information regarding the identities

of, and the methods and means of operation and communication used by, the

participants in the narcotics offenses. Moreover, digital photographs located in the

memory of the Subject Phones may contain images of the tools or participants

involved    in the narcotics offenses.    Moreover, digital photographs stored   in the
Subject Phones may contain images of the user of the Subject Phones, the user's

associates (including persons involved        in or knowledgeable    about the subject

offenses), places frequented by the user of the phone leading up to and during the

subject offenses, and locations and instrumentalities used in committing the subject

offenses.

        28. In     addition, based on my training and experience,         I know that
information stored within a cellular phone may provide crucial evidence of the "who,

                                             t4
    Case: 1:19-mc-00206 Document #: 1 Filed: 03/25/19 Page 16 of 30 PageID #:46




what, why, when, where, and how" of the criminal conduct under investigation, thus

enabling the United States to establish and prove each element or alternatively, to

exclude the innocent from further suspicion.     In my training and    experience, the

information stored within a cell phone can indicate who has used or controlled the

cell phone. This "user attribution" evidence is analogous to the search for "indicia of

occupancy" while executing a search warrant     at a residence. For example, contacts

Iists, instant messaging logs, and communications (and the data associated with the

foregoing, such as date and time) may indicate who used or controlled the cell phone

at a relevant time. Further, such stored electronic data can show how and when the

cell phone and its related account were accessed or used. Such "timeline" information

allows investigators to understand the chronological context of cell phone access, use,

and events relating to the crime under investigation. This "timeline" information may

tend to either inculpate or exculpate the cell phone account owner.

      29.    Additionally, information stored within a cell phone may indicate the

geographic location of the cell phone and user    at a particular time (e.g., location
integrated into an image or video sent via email or text message to include both

metadata and the physical location displayed in an image or video). Stored electronic

data may also provide relevant insight into the cell phone owner's state of mind as   it
relates to the offense under investigation. For example, information in the cell phone

may indicate the owner's motive and intent to commit a crime (e.g., communications

relating to the crime), or consciousness of guilt (e.9., deleting communications in an

                                          15
   Case: 1:19-mc-00206 Document #: 1 Filed: 03/25/19 Page 17 of 30 PageID #:47




effort to conceal them from law enforcement). Unless this data is destroyed, by

breaking the cell phone itself or by a program that deletes or over-writes the data

contained within the cell phone, such data      will remain stored within the cell phone

indefinitely.

       30.      Through experience as a law enforcement officer and through the

experience of other law enforcement officers as conveyed to me,     I have learned that
individuals involved    in criminal   offenses, including conspiracies   to   possess and

distribute narcotics, commonly use cellular telephones as a means to communicate.

Individuals involved    in criminal   offenses including conspiracies    to   possess and

distribute narcotics, also often store telephone numbers and names or nicknames of

fellow conspirators on their telephones and the telephones also reflect recent call

history. Finally, individuals often use text messaging and digital photographs in

furtherance of their criminal activity that are stored on cellular telephones. Because,

as explained above, the Subject Phones are associated with the target in this case,

because there was telephonic communication between participants involved           in the
narcotics offenses, and because, in my experience and        in the experience of other
agents, defendants use telephones to contact co-conspirators, there is probable cause

to believe the Subject Phones, described further in Attachment A, contain evidence of

violations of narcotics. Most significantly, a location order for SEAN Phone 2, which

was used extensively in furtherance of the narcotics conspiracy detailed in 19 CR 201,

led law enforcement to ROBINSON's location.

                                           16
      Case: 1:19-mc-00206 Document #: 1 Filed: 03/25/19 Page 18 of 30 PageID #:48




II.      SPECIFICS REGARDING SEARCHES OF ELECTRONIC STORAGE
        MEDIA
        31. Based upon my training and            experience, and     the training    and

experience of specially trained personnel whom I have consulted, searches of evidence

from electronic storage media commonly require agents to download or                 copy

information from the electronic storage media and their components, or remove most

or all electronic storage media items (e.g. computer hardware, computer sofbware,

computer-related documentation, and cellular telephones) to be processed later by a

qualified computer expert in a laboratory or other controlled environment. This is

almost always true because of the following:

               a.    Electronic storage media can store the equivalent of thousands of

pages of information. Especially when the user wants to conceal criminal evidence,

he or she ofben stores it with deceptive file names. This requires searching authorities

to examine all the stored data to determine whether it is included in the warrant.

This sorting process can take days or weeks, depending on the volume of data stored,

and   it would be generally impossible to accomplish this kind   of data search on site.

              b.     Searching electronic storage media for criminal evidence is a

highly technical process requiring expert skill and a properly controlled environment.

The vast array of computer hardware and software available requires even computer

experts to specialize in some systems and applications, so it is difficult to know before

a search which expert should analyze the system and its data. The search of an

electronic storage media system is an exacting scientific procedure which is designed
                                           t7
       Case: 1:19-mc-00206 Document #: 1 Filed: 03/25/19 Page 19 of 30 PageID #:49




to protect the integrity of the evidence and to         recover even hidden, erased,

compressed, password-protected, or encrypted files. Since electronic storage media

evidence is extremely vulnerable to tampering or destruction (which may be caused

by malicious code or normal activities of an operating system), the controlled
environment of a laboratory is essential to its complete and accurate analysis.

         32.   In order to fully retrieve data from a computer system, the analyst needs

all storage media as well as the computer. The analyst needs all the system sofbware

(operating systems or interfaces, and hardware drivers) and any applications

software which may have been used to create the data (whether stored on hard disk

drives or on external media).

         33. In addition, electronic storage media such as a computer, its storage
devices, peripherals, and Internet connection interface may be instrumentalities of

the crime(s) and are subject to seizure as such if they contain contraband or were

used to carry out criminal activity.

III.     PROCEDI,]RES TO BE FOLLOWED IN SEARCHING ELECTRONIC
         STORAGE MEDIA.

         34.   Pursuant to Rule a1(e)(2)(B) of the Federal Rules of Criminal Procedure,

this warrant will authorize the removal of electronic storage media and copying of

electronically stored information found in the premises described in Attachment A     so

that they may be reviewed in a secure environment for information consistent with

the warrant. That review shall be conducted pursuant to the following protocol.


                                           18
    Case: 1:19-mc-00206 Document #: 1 Filed: 03/25/19 Page 20 of 30 PageID #:50




       35.    The review of electronically stored information and electronic storage

media removed from the premises described          in Attachment A may include the
following techniques (the following is a non-exclusive list, and the government may

use other procedures that, like those listed below, minimize the review of information

not within the list of items to be seized as set forth herein):

              a.    examination of all the data contained in such computer hardware,

computer sofbware, and./or memory storage devices to determine whether that data

falls within the items to be seized as set forth in Attachment B;

             b.     searching for and attempting to recover any deleted, hidden, or

encrypted data to determine whether that data falls within the       list of items to be
seized as set forth in Attachment B (any data that is encrypted and unreadable      will
not be returned unless law enforcement personnel have determined that the data is

not (1) an instrumentality of the offenses, (2) a fruit of the criminal activity, (3)

contraband, (4) otherwise unlawfully possessed, or (5) evidence of the offenses

specified above);

             c.     surveying file directories and the individual files they contain to

determine whether they include data falling within the list of items to be seized as

set forth in Attachment B;

             d.     opening or reading portions of files, and performing key word

searches of frles, in order to determine whether their contents fall within the items to

be seized as set forth in Attachment B.

                                           19
   Case: 1:19-mc-00206 Document #: 1 Filed: 03/25/19 Page 21 of 30 PageID #:51




      36.    The government will return any electronic storage media removed from

the premises described in Attachment A within 30 days of the removal unless,

pursuant to Rule a1(c)(2) or (3) of the Federal Rules of Criminal Procedure, the

removed electronic storage media contains contraband            or    constitutes   arr

instrumentaliff of crime, or unless otherwise ordered by the Court.




                                        20
      Case: 1:19-mc-00206 Document #: 1 Filed: 03/25/19 Page 22 of 30 PageID #:52




TV.      CONCLUSION
         37.   Based on the above information,    I   respectfully submit that there is

probable cause to believe that narcotics offenses, inviolation   offitle   21, United States

Code, Sections 84L and 846, have been committed, and                  that    evidence and

instrumentalities relating    to this criminal conduct, as further described              in

Attachment B,      will be found in the Subject       Phones, as further described in

Attachment A.I therefore respectfully request that this Court issue a search warrant

for the Subject Phones more particularly described in Attachment A, authorizing

the seizure of the items described in Attachment B, pursuant to the protocol described

in the addendum to Attachment B.

        FURTHER AFFIANT SAYETH NOT.




                                               Special Agent
                                               Drug Enforcement Administration


                            March,2019


                       COLE
Uni                     te Judge




                                          2L
   Case: 1:19-mc-00206 Document #: 1 Filed: 03/25/19 Page 23 of 30 PageID #:53




                              ATTACIIN.MTflA
               DESCRIPTION OF ITEMS TO BE SEARCHED

A white and rose gold iPhone Model A1586 bearing FCC ID BCC-82816A ("Subject

Phone 34");

A black Motorola flip phone Model V860, bearing MSN J686QN3236 ("Subject
Phone 85"); and

A black and silver Alcatel cellular        telephone, bearing serial number

HQJES4AP4MWGOM4 ("Subject Phone 36")
   Case: 1:19-mc-00206 Document #: 1 Filed: 03/25/19 Page 24 of 30 PageID #:54




                                 ATTACHMENT B

                        LIST OF ITEMS TO BE SEIZED

      Evidence and instrumentalities concerning violation of Title   21-,   United States

Code, Sections 841 and 846, as follows:

      1.     All records of telephone calls, text messages, SMS messages, picture
messages, voicemails stored   within the device, contact lists and phonebook, recent

call activity, electronically formatted personal notes, photographic or video images,

audio recordings, application data, browser history data, or records of appointments

and./or reminders annotated on a calendar relating to the above-mentioned violations,

or reflecting the identity of the user of the Subject Phones.

      2.     Any SIM card located within the Subject Phones that helps to identiff

the cellular telephone number associated with the phones.
   Case: 1:19-mc-00206 Document #: 1 Filed: 03/25/19 Page 25 of 30 PageID #:55




                      ADDENDI'IVI TO ATTACHMENT B

       Pursuant to Rule a1(eX2)(B) of the Federal Rules of Criminal Procedure, this
warrant authorizes the removal of electronic storage media and copying of
electronically stored information found in the premises described in Attachment A so
that they may be reviewed in a secure environment for information consistent with
the warrant. That review shall be conducted pursuant to the following protocol:

       The review of electronically stored information and electronic storage media
removed from the premises described in Attachment A may include the following
techniques (the following is a non-exclusive list, and the government may use other
procedures that, like those listed below, minimize the review of information not
within the list of items to be seized as set forth herein):

      a.    examination of all the data contained in such computer hardware,
            computer sofbware, and./or memory storage devices to determine
            whether that data falls within the items to be seized as set forth in
            Attachment B;

      b.    searching for and attempting to recover any deleted, hidden, or
            encrypted data to determine whether that data falls within the list of
            items to be seized as set forth in Attachment B (any data that is
            encrypted and unreadable will not be returned unless law enforcement
            personnel have determined that the data is not (1) an instrumentality
            of the offenses, (2) a fruit of the criminal activity, (3) contraband, (4)
            otherwise unlawfully possessed, or (5) evidence of the offenses specified
            above);

      c.    surveying file directories and the individual files they contain to
            determine whether they include data falling within the list of items to
            be seized as set forth in Attachment B; and

      d.    opening or reading portions of files, and performing key word searches
            of frles, in order to determine whether their contents fall within the
            items to be seized as set forth in Attachment B.

       The government will return any electronic storage media removed from the
premises described in Attachment A within 30 days of the removal unless, pursuant
to Rule aLk)Q) or (3) of the Federal Rules of Criminal Procedure, the removed
electronic storage media contains contraband or constitutes an instrumentality of
crime, or unless otherwise ordered by the Court.
             Case: 1:19-mc-00206 Document #: 1 Filed: 03/25/19 Page 26 of 30 PageID #:56


 AO 93 (Rev. 1l-l13) Search and Seizure Warrant                             AUSA Christine M. O'Neill (312) 353-4305


                               UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In the Matter of the Search ofi
                                                                   caseNumber:
The three cellular telephones, further described in
Attachment A
                                                                                         L9 Mfir i; fi
                                        SEARCH AND SEIZURE WARRANT

To: Jacob H. Bledsoe and any authorized law enforcement officer
        An application by a federal law enforcement ofEcer or an attorney for the government requests the search of
the following person or property located in the Northern District of lllinois:
                                                  See   Attachrnent A
        I find that the affidavit(s), or any record.ed testimony, establish probable   cause to search and seize the person

or property described above, and that such search   will reveal:


                                                  See   Attachment B


        YOUARE HEREBY COMII{ANDED to execute this warrant                 on or before   April8. 2019 in the daytime (6:00
a.m. to 10:00 p.m.).

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

       The offrcer executing this warrant, or an officer present during the execution of the warrant, must prepare an

Judge'
inventory as required by law and promptly return this warrant and inventory to the issuing United States Magistrate


                                         ,rf,fu
 Date and time issued: March 25. 2019


 City and State: Chicaeo, Illinois
                                                                                       Printed name and title
                 Case: 1:19-mc-00206 Document #: 1 Filed: 03/25/19 Page 27 of 30 PageID #:57



AO 93 (Rev. 1U13) Search and Seizure Warrant (Page 2)

                                                            Return
   Case No:               Date and Time Warrant Executed        Copy of Warrant and Inventory Left With:


   Inventory made in the presence of:


   Inventory of the property taken and name of any person(s) seized:




                                                        Certifrcation
          I declare underpenalty of perjury that this inventory is correct and was returned along with the original warrant
  to the designated judge.


                                                                                Executing officer's si.gnature


                                                                                  Printed name and title
  Case: 1:19-mc-00206 Document #: 1 Filed: 03/25/19 Page 28 of 30 PageID #:58




                              ATTACIIN@NTA

                  DESCRIPTION OF ITEMS TO BE SEARCHED

A white and rose gold iPhone Model A1586 bearing FCC ID BCGE2816A ("Subiect

Phone 34");

A black Motorola flip phone Model V860, bearing MSN J686QN3236 ("Sulject
Phone 35"); and

A black and silver Alcatel cellular telephone, bearing serial number
HQJES4AP4MWGOM4 ("Subject Phone 36")
              t
   Case: 1:19-mc-00206 Document #: 1 Filed: 03/25/19 Page 29 of 30 PageID #:59




                                 ATTACHMEIVI B

                          LIST OF ITEMS TO BE SEIZED

      Evidence and instrumentalities concerning violation of Title 21, United States

Code, Sections 84L and 846, as.follows:

      1.     All   records of telephone calls, text messages, SMS messages, picture

messages, voicemails stored   within the device, contact lists and phonebook, recent

call activity, electronically formatted personal rrotes, photographic or video images,

audio recordings, application data, browser history data, or records of appointments

and./or reminders annotated on a calendar relating to the above-mentioned violations,

or reflecting the identity of the user of the Subject Phones.

      2.    Arry SIM card located within the Subject Phones that helps to identifr

the cellular telephone number associated with the phones.
   Case: 1:19-mc-00206 Document #: 1 Filed: 03/25/19 Page 30 of 30 PageID #:60




                        ADDENDT]M TO ATTACHMENT B

       Pursuant to Rule a1(eX2)(B) of the Federal Rules of Criminal Procedure, this
warrant atthorizes the removal of electronic storage media and copying of
electronicaily stored information found in the premises described in Attachment A so
that they may be reviewed in a secure environment for information consistent with
the warrant. That review shall be conducted pursuant to the following protocol:

       The review of electronically stored information and electronic storage media
removed from the premises described in Attachment A may include the following
techniques (the following is a non-exclusive list, and the government may use other
procedures that, like those listed below, minimize the review of information not
within the list of items to be seized as set forth herein):

      a.    examination of all the data contained in such computer hardware,
            computer software; ahd./or memory storage devices to determine
            whethei that data falls within the items to be seized as set forth in
            Attachment B;

      b.    searching   for and attempting to       recover any deleted, hidden, or
            encrypted data to determine whether that data falls within the list of
            items'to be seized as set forth in Attachment B (any data that is
            encrypted and.unreailable will not be returned unless law enforcement
            personnel have determined that the data is not (1) an instrumentality
            of tfr" offenses, (2) a fruit of the criminal activity, (3) contraband, (4)
            otherwise unlawfully possessed, or (5) evidence of the offlenses specified
            above);

      c.    surveying   file directories and the individual files they contain to
            determine whether they include data falling within the     list   of items to
            be seized as set forth in Attachment B; and

      d.     opening or reading portions of files, and performing key word searches
             of files, in order to determine whether their contents fall within the
           'items to be seized as set forth in Attachment B.

       The government will return any electronic storage media removed from the
premises described in Attachment A within 30 days of the removal unless, pursuant
to Rule 41/6)(2) or (3) of the Federal Rules of Criminal Plocedure, the removed
electronic storage media contains contraband or constitutes an instrumentality of
crime, or unless otherwise ordered by the Court.
